          Case 2:20-cv-02321-DJH Document 21 Filed 12/02/20 Page 1 of 1
2:20-CY-02321-DIH

                            IN THE UN]TED STATES DISTRICT                                       COURT,
                                      EOR THE D]STRICT OE ARIZONA


       TT'LER BOWYE& ET., AL.,

                 Petitioner/Plaintiff                                           Case Action No. 2:20-at-999 12

       and

       DOUG DUCEY, in his official capacity as
       Govemor of the State of Arizon4 and KATIE
       HOBBS in her capacity as the Arizona                                        DECLARATION OF SERVICE
       Secretary of State,

                 Respondent/Defendant.




 SERVED OIiI:               Ariel Morin-Human Resources Manager/Secretarry of State,
                            accepted service for Katie Hobbs
 ADDRtrSS:      I           1700 W. Washington St.,                             7th E1oor, Phoenix, AZ 85007

 I,HX UNDERSIGNED CERTIEIES I]}iDER PENALTY: THAT I JOHNNY MOORE Bi]fNG FULLY QUAL]FlED
 THROUGH THE   ARIZcNA CODE OI JUDICIAL ADMINSTRATICN UNDER ARCP 4{d),4(c)/   AliD 4ir(d);
 ARF]-P 40 (C), TO SERVE PROCESS IN THIS ACTION WITHIN THE STATE ]N WHICH IT WAS SERVED,
 HAVING BEEN SO APPCINTED BY THE COURT.

                                                         TYPE OE'           DOCUMENT (S   )


 1. Complaint for Declaration, Emergency, and Permanent Injunctrve
    Relief (Election Matter) (TRO Requested) ,
 2. Motion for Temporary Restraining Order and Prelimi-nary Injunction;
 3. Proposed Order.
 THE CLIENT 1S RESPONSIBLE FOR ALL AGREED UPON COSTS AND EEES RELATED TO THE                                           ABOVE
 SERVICE OF PROCESS, AS AUTHORIZED BY A.R.S. s12-3301 (C) .

 STATEMENT OE COST:                                                              PROCE S             S   ERVI CE   55. 00


 SERVED       aN:12/a2/2A2A                  TIME: 11:33an
                                                                             Johnriy   oore      (   rocess Server)   #6007
                            ARIEL MORIN                                      Maric pa Count
                        HUMAN RESOURCES MATVAGER
                    SECRETARY OF STATE KATIE HOBBS
                              17oo W. Washington Street                                       #p;:';:--.q
                                                                                                 cEqEq.l
                            Phoenix, Arizona 85oo7_28o8                                       o*i'
                                                                                               'lendEiHffimi"
                                                                                               \mri
                                                                                               tu#
                                                                I D,
                                                          *o{          t-
   office: (5o2) 542-5r7o                           i-,..s---
                                             '.r4. .;.
   Fa* (602) 542-1575                          --n - >,--- -
   e-mail: amorin@azsos.gov                      www.azsos.gov c
